Exhibit 10.2 MORTGAGE NOTE December 20, 2016 FOR VALUE RECEIVED , AVALON HOLDINGS CORPORATION, an Ohio corporation (" Avalon Holdings "), AVALON RESORTS AND CLUBS, INC., an Ohio corporation (" Avalon Resorts and Clubs "), AVALON CLUBS, INC., an Ohio corporation (" Avalon Clubs "), AVALON RESORTS, INC., an Ohio corporation (" Avalon Resorts "), AVALON GOLF AND COUNTRY CLUB, INC., an Ohio corporation (" Avalon Golf and CC "), AVALON LAKES GOLF, INC., an Ohio corporation (" Avalon Lakes Golf "), AVALON COUNTRY CLUB AT SHARON, INC., a Pennsylvania corporation (" Avalon CC at Sharon "), AVALON RESORT AND SPA, LLC, an Ohio limited liability company (" Avalon Resort and Spa "), THE HAVANA CIGAR SHOP, INC., an Ohio corporation (" Havana "), AVALON TRAVEL, INC. an Ohio corporation (" Avalon Travel "), and TBG, INC., an Ohio corporation (" TBG " and, together with Avalon Holdings, Avalon Resorts and Clubs, Avalon Clubs, Avalon Golf and CC, Avalon Lakes Golf, Avalon CC at Sharon, Avalon Resort and Spa, Havana and Avalon Travel, the " Borrower s "), jointly and severally promise to pay to the order of LAUREL CAPITAL CORPORATION (the " Lender "), in lawful money of the United States of America in immediately available funds at its offices located at 6600 Brooktree Court, Suite 3000, Wexford, PA 15090-0839, or at such other location as the Lender may designate from time to time, the principal sum of Twelve Million and no/100 Dollars ($ , together with interest accruing on the outstanding principal balance from the date hereof (the " Closing Date "), as provided herein. Capitalized terms used, but not defined, herein shall have the meanings assigned to such terms in this Loan and Security Agreement of even date herewith among the Borrowers and the Lender (the " Loan Agreement "). 1. Interest Rate . Amounts outstanding under this Note will bear interest at the Applicable Rate (as defined below) in effect from time to time. Interest on this Note and any unpaid fees and other sums payable hereunder shall be calculated on the basis of a 360 day year consisting of 12 thirty day months. As used herein, the following capitalized terms shall have the following meanings: " Applicable Rate " means: (a) For the period from the Closing Date through the date immediately preceding the Reset Date, 5.35% per annum; and (ii); and (b) For the period from the Reset Date through the Maturity Date, the greater of (x) 5.35% per annum and (y) the sum of the Index Rate on the date two (2) Business Days prior to the Reset Date and 3.95%, provided that the Applicable Rate shall in no event exceed 7.50% per annum. " Index Rate " means the 5 Year Interest Rate Swap rate, as published by Intercontinental Exchange (ICE) Benchmark Administration. If the Index Rate is discontinued or is no longer published as of any Reset Date, then the Lender shall select an index or statistic which most closely approximates the discontinued or unpublished index and such index or statistic shall replace such discontinued or unpublished index for all purposes hereunder. " Interest Payment Date " means the twentieth (20th ) day of each calendar month commencing January 20, 2017 and the Maturity Date. " Maturity Date " means December 20, 2026. " Reset Date " means the fifth (5th ) anniversary of the Closing Date. 2. Payment Terms . The Borrowers hereby jointly and severally covenant and agree to repay this Note as follows: (a) Principal and interest on this Note shall be due and payable as follows: (i) one hundred nineteen (119) equal monthly payments of principal and interest based on a fifteen (15) year amortization on each Interest Payment Date commencing January 20, 2017 and ending November 20, 2026; followed by (iii) a final payment on the Maturity Date equal to the remaining outstanding principal of this Note plus accrued unpaid interest and fees thereon. (b) If any payment under this Note shall become due on a Saturday, Sunday or public holiday under the laws of the Commonwealth of Pennsylvania, such payment shall be made on the next succeeding business day and such extension of time shall be included in computing interest in connection with such payment. 'Payments received will be applied to charges, fees and expenses (including attorneys' fees), accrued interest and principal in any order the Lender may choose, in its sole discretion. 3. Late Payments; Default Rate . If the Borrowers fail to make any payment of principal, interest or other amount coming due pursuant to the provisions of this Note within ten (10) calendar days of the date due and payable, the Borrowers also shall pay to the Lender a late charge equal to five percent (5.00%) of any overdue installment (the " Late Charge "). The minimum Late Charge amount is Twenty-Five and 00/100 Dollars ($25.00). Any Late Charge will be immediately due and payable. Such ten-day period shall not be construed in any way to extend the due date of any such payment. Upon maturity, whether by acceleration, demand or otherwise, and at the Lender's option upon the occurrence of any Event of Default (as hereinafter defined) and during the continuance thereof, subject to all applicable cure and grace periods, this Note shall bear interest at a rate per annum which shall be five percentage points (5.00%) in excess of the interest rate in effect from time to time under this Note but not more than the maximum rate allowed by law (the " Default Rate "). The Default Rate shall continue to apply whether or not judgment shall be entered on this Note. 4. Prepayment . (a)Provided that no Event of Default has occurred or is continuing, this Note shall be subject to prepayment at the option of the Borrowers, upon at least fifteen (15) days prior written notice to the Lender, in whole or in part on any date upon payment of the principal amount of this Note to be prepaid plus accrued unpaid interest thereon to the prepayment date (and, in the case of a prepayment in whole of this Note, any other sums then due and payable under this Note), plus a prepayment penalty (" Prepayment Penalty ") equal to a percentage of the principal amount being prepaid, with the percentage determined based on the date of prepayment as set forth in the following table: Date of Prepayment Prepayment Penalty Between Closing Date and fifth anniversary of Closing Date 5.00% Between fifth and seventh anniversaries of Closing Date 4.00% Between seventh and ninth anniversaries of Closing Date 3.00% Ninth anniversary of Closing Date and thereafter 2.00% (b)Any prepayments shall be applied against scheduled installment payments due on this Note in inverse order beginning with the final scheduled installment payment. 2 5.
